DETAILED ACTION
Claim Status
Claims 1-13 are pending and under current examination.  Applicants' arguments filed on 11/20/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Rejections Necessitated by Amendments 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 1 has been amended to recite at least 99% by weight of an alcohol. Claim 2 has been amended to recite that the composition further comprises 0.1% water, and claim 9 recites less than 0.1% water. 
The instant specification at paragraph [0027] recites that the composition can comprise 0.05-10% antimicrobial and 99 to 99.9% by weight solvent. The alcohol can be diluted in as much as 30% water. However, the specification does not describe compositions which comprise a range of at least 99% by weight an alcohol as this range includes amounts larger than 99.9% (e.g. 99.91% and up). Furthermore, the specification does not disclose an embodiment in which 0.1% water is present with at least 99% alcohol. The specification does not describe embodiments in which the water is present in a range of less than 0.1% by weight. Accordingly, the amendments to the claims introduce new matter

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lezdey et al. United States Patent 6,207,143) in view of Apollo et al. (United States Patent Publication 2015/0327544). 
	Claim 1 recites a method of decontamination comprising: preparing a non-clumping liquid antimicrobial spray composition comprising 0.05-10% of an antimicrobial agent and at least 99% by weight an alcohol, and spraying the composition onto a material. 

Lezdey does not expressly teach the wherein the solvent can have 0.1% water. 
Apollo et al. teach sprayable aqueous alcoholic formulations comprising in some embodiments not more than 10% water which encompasses a range of 0-10% water, together with an alcohol as a solvent, see paragraph [0084]. Together the alcohol and 
It would have been prima facie obvious to adjust the water content of the composition of Lezdey for antimicrobial compositions to desirable amounts in order to provide more dilute forms of the composition. 
There would have been a reasonable expectation of success given Lezdey’s antimicrobial spray can comprise about 99% solvent which encompasses ethanol and per Apollo antimicrobial sprays can adjust the amounts of ethanol and water content to desired ranges as water and ethanol are art recognized carriers for antimicrobial formulations. Per MPEP 2144.05, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lezdey et al. United States Patent 6,207,143) in view of Apollo et al. (United States Patent Publication 2015/0327544) as applied to claims 1-3, 6, and 8-9 above, and further in view of Sawan et al. (United States Patent 6,180,584). 
Lezdey does not expressly teach specially denatured ethanol as the solvent. 
However, Sawan et al. teach antimicrobial compositions which comprise liquid carriers including ethanol, water, and specially denatured alcohol (i.e. denatured 
It would have therefore been prima facie obvious to substitute the antiseptic ethanol carrier of Lezdey et al. for specially denatured alcohol. 
One of ordinary skill in the art would have been motivated to do so because Sawan teaches that antimicrobial liquid carriers can include ethanol or specially denatured alcohol and that specially denatured alcohol is advantageous as it is capable of causing immediate disinfection upon application to a bacterially contaminated surface. 
There would have been a reasonable expectation of success given Lezdey’s liquid composition provides antimicrobial activity and contains ethanol and Sawan suggest that specially denatured alcohol is advantageous for its immediate disinfecting action upon application to a surface.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lezdey et al. United States Patent 6207143 in view of Apollo et al. (United States Patent Publication 2015/0327544) as applied to all claims 1-3, 6, and 8-9 above, and further in view of Shieh et al. (United States Patent 7,448,517). 
The teachings of the modified Lezdey are discussed above. 
The modified Lezdey does not expressly teach that glycol is the solvent for the antimicrobial spray. 

It would have been prima facie obvious to substitute the ethanol solvent of Lezdey for glycol given the simple substitution of one known solvent for another would have yielded predictable results. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lezdey et al. United States Patent 6207143 in view of Apollo et al. (United States Patent Publication 2015/0327544) as applied to all claims 1-3, 6, and 8-9 above, and further in view of Fritter et al. (United States Patent Publication 2007/0017453).
Lezdey does not expressly teach that the bentonite material is a sodium bentonite. 

	It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to provide Lezdey’s antimicrobial spray to a sodium bentonite material. 
	One of ordinary skill in the art would have been motivated to do so as Fritter makes it known that bentonite including sodium bentonite is a good absorbent for animal litter compositions and that animal litter compositions can contain antimicrobial agents in amounts inclusive of 1% by weight to render the composition antimicrobial. 

Maintained Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (United States Patent 7,448,517) in view of Fritter et al. (United States Patent Publication 2007/0017453). 
	Shieh et al. teach spraying a mist of a composition to reduce malodor on surfaces including pet litter surfaces, see column 11, lines 4-28. The composition comprises a compressed gas (high pressure) propellant, see column 4, lines 54-61. The composition further contains solvents including ethanol or glycol, see column 5, lines 5-32. The composition further contains an antimicrobial agent which the purpose of providing disinfection. Such antimicrobial agents include metal compounds, quaternary ammonium compounds, a charged halogen (i.e. chlorhexidine), etc., see column 6, lines 
	Shieh et al. does not expressly teach 0.05-10% by weight of the antimicrobial agent, 1% antimicrobial agent, or wherein the disinfecting composition is sprayed onto a bentonite material. 
However, Fritter et al. teach that litter compositions including bentonite clay particles provide clays which are water swellable and thus agglomerate with contact of animal waste, see [paragraph [0005], claims 1 and 15. The litter can be treated with an antimicrobial agent inclusive of quaternary ammonium compounds present from 0.02-1% by weight, see paragraphs [0028], [0040]-[0044] and claims 1 and 12-13 and 15. Examples of the bentonite include sodium bentonite, see paragraph [0027] and claims 13-15. 
	It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to provide Shieh’s antimicrobial agent in amounts 
	One of ordinary skill in the art would have been motivated to do so as Fritter makes it known that bentonite including sodium bentonite is a good absorbent for animal litter compositions and that animal litter compositions can contain antimicrobial agents in amounts inclusive of 1% by weight to render the composition antimicrobial. 
	The modified Shieh et al. teach overlapping amounts for the antimicrobial and water and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No.16/745712 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Remarks
Applicants argue that Shieh only discloses solvent ranging from 0.001-10% and Fritter does not disclose use of a solvent. Fritter’s maximum range of solvent is 40% and it is Applicant’s position that none of the references have at least 99% by weight solvent. 
In response, Examiner respectfully submits that Applicant’s remarks are considered moot in view of the new rejections presented above which addresses the at least 99% solvent.  
With regards to claim 10, Applicants argue that there is no teaching or suggestion to provide the amount of less than 0.1% water in Shieh. 

Applicants argue that Fritter is directed to animal litter and not spraying compositions and encourages the material to clump which is antithetical to the purpose of the present invention. 
Examiner respectfully disagrees. It is noted that the instant claims are to a non-clumping antimicrobial spray which is the spray that does not clump. This is independent from whether or not litter clumps. Nevertheless, Fritter is cited for the teaching that the bentonite material can be a sodium bentonite. Fritter et al. teach that litter compositions including bentonite clay particles provide clays which are water swellable and thus agglomerate with contact of animal waste, see [paragraph [0005], claims 1 and 15. The litter can be treated with an antimicrobial agent inclusive of quaternary ammonium compounds present from 0.02-1% by weight, see paragraphs [0028], [0040]-[0044] and claims 1 and 12-13 and 15. Examples of the bentonite include sodium bentonite, see paragraph [0027] and claims 13-15. It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to provide Shieh’s antimicrobial agent in amounts of 0.2-1% by weight for application to cat litter and to provide Shia’s antimicrobial spray to a sodium bentonite material. One of ordinary skill in the art would have been motivated to do so as Fritter makes it known that bentonite including sodium bentonite is a good absorbent for animal litter 
With regards to the Double Patent Rejecting, Examiner notes that the Terminal Declaimer filed was regarding case number 15/990859 and not Application 16/745712 and therefore the Double Patenting Rejection over the ‘712 Application is currently maintained. 
Conclusion
Applicant’s arguments/remarks are considered unpersuasive and the amendments to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH ALAWADI/Primary Examiner, Art Unit 1619